DETAILED ACTION
Status of Claims
1. 	This office action is in response to restriction election dated 12/10/2021.
2. 	Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 12/10/2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 

Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

See also Elec. Commc’n Techs., LLC v. ShoppersChoice.com, LLC, 958 F.3d 1178, 1181-82 (Fed. Cir. 2020) (purported security measures to increase security by enabling a first party to input authentication information, storing the authentication information, and providing the authentication information to a customer to authenticate a delivery notice was an abstract idea where the “authentication information” was described as any information recognizable to the party being contacted).
Hence, the independent claims fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.  
The dependent claims merely limit the abstract idea to – types of data source, claim data, registration data, mobile app containing buttons to generate interfaces – which are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Any claims herein which affirmatively require a computer, a computing device, an electronic device, a processor, a memory, storage, or similar computer-related elements, are intended to require such elements, and should not be interpreted as if such elements are not present in or required by such claims.
Hence, Examiner finds that any additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in the claims improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – sending verification request, performing claim verification, analyzing claim to assess accuracy, initiating fraud investigation – to be implemented on a generic processor. 
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic processor to perform the steps of – sending verification request, performing claim verification, analyzing claim to assess accuracy, initiating fraud investigation – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of sending verification request, performing claim verification, analyzing claim to assess accuracy, initiating fraud investigation into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Becerra et al. (US 2010/0145734 A1).

Claim 1:
A computer-implemented method of verifying claim data, comprising 
receiving the claim data having a claim associated therewith from a data source, 
analyzing the claim to assess the accuracy thereof, 
(See Becerra: Para [0051] (“determines whether it has an insurance company or financial institution record that matches the information entered”)
sending a verification request to an insured associated with the claim requesting that the insured verify the accuracy of selected portions of the claim, 
requesting key data from the claimant”)
receiving verification information from the insured in response to the verification request, programmatically assessing the verification information from the insured, 
(See Becerra: Para [0065] (“The claimant verifies information, such as the name of claimant/insured, address, phone number, email address, loss type selected, and date of loss entered during the entitlement phase”)
if the insured verifies the accuracy of the selected portions of the claim, programmatically updating a profile associated with the insured to include the verification information, and then programmatically sending authorization instructions regarding payment of the claim, and 
if the insured does not verify the accuracy one or more portions of the selected portions of the claim, then programmatically initiating a fraud investigation of the portions of the claim that are inaccurate.
(See Becerra: Para 
[0010] (“Of course, this validation process is very paper-intensive and requires follow up investigation by insurance company employees before a decision can be made whether to pay the claimant”)
[0112] (“Thus, if the customer-provided loss information corroborates the claim to satisfy the required confidence level, then the system proceeds to the decision point pursuant to the adjudication phase 100.  If the required confidence level is not met, then the system will proceed to search for successive corroborating data sources until AVV≧TCL for the claim”)

Claim 2:
wherein the data source is from an insurance data provider or a medical service provider.


Claim 3:
wherein the claim data comprise insurance data, insured data, and healthcare data.
(See Becerra: Para [0086])

Claim 4:
receiving registration data from the insured and storing the registration data in the profile.
(See Becerra: Para [0213])

Claim 5:
wherein the registration data comprises insured data including identification information, insurance data including at least one insurance company handling insurance for the insured, and login credentials including a user identification.
(See Becerra: Para [0222])

Claim 6:
during the fraud investigation, analyzing the claim data and the verification information to determine whether the claim is accurate and to determine whether fraudulent activity has occurred.
(See Becerra: Para [0220] (“determine whether, in fact, it was legitimate under the terms of the policy or contract, or whether it was fraudulent or erroneous”)

Claim 7:
reverifying the claim data with the insured so as to confirm that the verification information is accurate.
(See Becerra: Para [0150], [0164], [0167])

Claim 8:
auditing the claim based on the results of the fraud investigation.
(See Becerra: Para [0073])

Claim 9:
wherein the data source includes a medical service provider and an insurance company, further comprising, during the auditing step, verifying the claim data associated with the claim by contacting the service provider and the insurance company to determine the accuracy of the claim data.
(See Becerra: Para [0144], [0146], [0150])

Claims 10-15
Claims 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Becerra et al. (US 2010/0145734 A1) in view of Pourfallah et al. (US 2013/0030828 A1).

Claim 10:
Becerrra doesn’t specifically disclose; however Pourfallah discloses:

(See Pourfallah: Para [0039], [0046], [0131], [0294])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Becerra as it relates to evaluating validity of insurance claims to include the above noted disclosure of Pourfallah as it relates to perform healthcare provider cost comparison.  The motivation for combining the references would have been to incentivize providers to lower healthcare costs.

Claim 11:
wherein when the first one of the plurality of soft buttons is actuated, generating a second request interface for displaying confirmation information confirming selections made by the insured and at least one second soft button such that when actuated the second request interface display additional information associated with the claim.
(See Pourfallah: Para [0322] – [0324])

Claim 12:
wherein when the second one of the plurality of soft buttons is selected, generating a third request interface with the user interface generator for displaying the selected portions of the claim data including service provider information, requesting additional verification information from the insured, and displaying a plurality of third soft buttons having a first soft button for allowing when actuated the insured to confirm selection of one or more of the service providers and a second soft button for allowing when actuated the insured to indicate that one or more the service providers is inaccurate.
(See Pourfallah: Para [0324])

Claim 13:
wherein when the second soft button of the plurality of third soft buttons is actuated, generating a fourth request interface with the user interface generator for displaying message information concerning the claim and the fraud investigation and one or more fourth soft buttons that when selected displays additional information about the fraud investigation.
(See Pourfallah: Para [0262], [0263], [0367])

Claim 14:
generating a fifth user interface for displaying selected claim information and requesting reverification of the claim information.
(See Pourfallah: Para [0257], [0258])

Claim 15:
wherein when the fraud investigation is initiated, generating a fraud interface with the user interface generator for displaying selected fraud information associated with the fraud investigation, wherein the fraud information includes a plurality of steps and the fraud interface displays the selected steps of the fraud investigation that have been completed.
(See Pourfallah: Para [0262], [0263], [0367)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693